Broyles, C. J.
1. Where upon consideration of a demurrer to a petition the court passes an order which recites that “the plaintiff is given ten days in which to amend [the petition], or the case will then stand dismissed,” and where, in conformity to the order, the plaintiff amends the petition, and where subsequently the court rules that the amendment fails to comply with the order of the court and passes an order dismissing the case, the correctness of the order requiring the amendment is not for the consideration of this court. This is true although it is recited in the bill of exceptions that to this order the plaintiff “then and there excepted, and now excepts and assigns the same as error as being contrary to law.” When the plaintiff saw fit to meet the ruling of the court by offering an amendment, she waived her right to except to the ruling, and an exception upon the ground that she was forced to amend will not be considered. Farrer v. Edwards, 144 Ga. 553 (87 S. E. 777).
2. The plaintiff’s amendment to her petition failed to comply with the order requiring the amendment, and the dismissal of the case was not error.

Judgment affirmed.


Luke, J., eoneurs. Bloodworth, J., absent on account of illness.